Parker, C. J.
(concurring) — I fear that the language of this decision emphasizes too strongly the independence of an habitual-criminal prosecution from a previous prosecution for another offense, and that the decision leaves some room for arguing that an habitual-criminal prosecution can be lawfully had after and entirely independent of a prosecution in which a final judgment and sentence are rendered upon an information charging another offense. I am convinced that the language of the statute means that an habitual-criminal prosecution can be had only after a finding of guilt of another offense and before the rendering of judgment and sentence upon such finding — which is what was done in this case — and that, after final judgment and sentence rendered upon such finding of guilt of another offense, jurisdiction over the cause, including jurisdiction to proceed under the habitual-criminal statute, ceases to exist.
If this be not the law, one might be accused and found guilty of a number of specified offenses, have judgments rendered against him thereon, pay the penalty of each conviction, and thereafter be subject to prosecution as an habitual criminal unconnected with any other prosecution. I hardly think the foregoing decision means to open the way to such a holding, but I do conceive that its language furnishes some room for argument looking to that end. "While I am of the opinion that the trial court did not commit error in entertaining jurisdiction in the habitual-criminal prosecution, I think that court would have committed fatal error had it entertained such jurisdiction after rendering final judgment and sentence upon the verdict in the larceny prosecution.
I concur in the result reached by the majority.